Exhibit 10.a

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT, made this ___ day of ______________, _____, by
and between FIRST BANCORP, a North Carolina corporation, (the “Company”), and
___________ a resident of North Carolina ( the “Director” or “Officer”).

WITNESSETH:

For valuable consideration, including without limitation the agreement by the
Director or Officer to serve or continue to serve as a director or officer of
the Company or both, as the case may be, the parties agree for themselves, their
successors and assigns, as follows:

I.The Company shall indemnify and hold harmless the Director of Officer to the
fullest extent from time to time permitted by law in the event the Director or
Officer is made, or threatened to be made, a party to any pending threatened or
completed civil, criminal, administrative, investigative or arbitrative action,
suit or proceeding and any appeal therein (and any inquiry or investigation that
could lead to such action, suit or proceeding) by reason of the fact that he/she
is or was director, officer or employee of the Company or serves or served any
other enterprise as a director, officer or employee at the request of the
Company, excepting any liability or expense incurred on account of activities
which were at the time taken known or believed by such person to be clearly in
conflict with the best interests of the Company.

 

II.The rights of the Director or Officer hereunder shall, to the fullest extent
from time to time permitted by law, cover all liability and expense, including
without limitation all attorney’s fees and expenses, judgments, fines, excise
taxes and amounts paid in settlement, and all expense incurred by the Director
or Officer in enforcing his rights hereunder.

 

III.To the fullest extent from time to time permitted by law, the Company agrees
to pay the expenses of the Director or Officer, including attorney’s fees and
expenses, incurred in defending any action, suit or proceeding, provided such
Director or Officer notifies the Company that he will seek indemnification
hereunder as a result of such action, suit or proceeding, and provided further
such Director or Officer provides to the Company an undertaking by or on behalf
of such Director or Officer to prepay such amount if it shall ultimately be
determined that he/she is not entitled to be indemnified by the Company against
such expenses in advance of the final disposition of such action, suit or
proceeding.

 

 

 



IV.The foregoing rights of the Director of Officer hereunder shall inure to the
benefit of the Director or Officer, whether or not he/she is an officer,
director, employee or agent at the time such costs or expenses are imposed or
incurred and whether or not the claim asserted against him/her is based on
matters which antedate the execution of this Agreement, and in the event of
his/her death shall extend to his /her legal representative.

 

 

V.The rights of the Director or Officer hereunder shall not be exclusive of any
other rights to which the Director or Officer may entitled under any statute,
agreement, bylaw, insurance policy, or otherwise.

 

IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the day and year first above written.

 

    FIRST BANCORP ATTEST:           By:               DIRECTOR OR OFFICER    
 (Seal)

 

 

 



 